UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1984


DERRICK ALLEN, SR.,

                    Plaintiff - Appellant,

             v.

DURHAM COUNTY HEALTH DEPT.; DURHAM COUNTY JAIL; DR.
ELIZABETH CUERVO TILSON; CHIEF PRIGNANO,

                    Defendants - Appellees.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:21-cv-00536-TDS-LPA)


Submitted: December 16, 2021                                Decided: December 17, 2021


Before WYNN and RICHARDSON, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Derrick Michael Allen, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Derrick Allen, Sr., appeals the district court’s order accepting the recommendation

of the magistrate judge and dismissing Allen’s 42 U.S.C. § 1983 complaint under 28 U.S.C.

§ 1915(e)(2)(B). We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. Allen v. Durham Cnty. Health Dep’t,

No. 1:21-cv-00536-TDS-LPA (M.D.N.C. Aug. 31, 2021). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2